Citation Nr: 1544897	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic lumbosacral strain 

2.  Entitlement to a rating in excess of 10 percent for right lower extremity sciatica associated with chronic lumbosacral strain.  

3.  Entitlement to an increased rating for right knee patellofemoral syndrome (PFS)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from August 1982 to June 1992. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the rating of the Veteran's lumbosacral strain from 10 percent to 20 percent, and denied a rating in excess of 10 percent for right knee PFS.  This matter has subsequently been transferred to the Portland, Oregon, RO. 

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in an April 2013 rating decision, granted service connection for right lower extremity sciatica as related to the service-connected lumbosacral strain and assigned an initial 10 percent rating, effective April 19, 2013.  While the Veteran did not appeal the April 2013 rating decision with respect to the propriety of the rating assigned for this right lower extremity sciatica, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).  The Board has jurisdiction over such issue, and it has been included on the title page of this decision.  

The case was previously remanded by the Board in December 2011 and November 2012 for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with such remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  

Regarding the Veteran's representation, the Board notes that, in September 2003, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing the Oregon Department of Veterans Affairs as his representative.  In January 2012, the Veteran submitted a new VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of VA treatment records and a September 2015 Appellate Brief submitted by the Veteran's representative, they are duplicative of those contained in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.             § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, in a November 2012 Board remand, the issues of 
entitlement to an increased rating in excess of ten percent for a status post left clavicular fracture with bony deformity, entitlement to an increased rating for status post left inguinal herniorrhaphy, and whether new and material evidence had been received to reopen a claim for service connection for tinnitus were remanded to the AOJ.  As detailed in the Board's remand, these issues had been previously denied and the Veteran submitted his notice of disagreement (NOD) in September 2008.  A statement of the case (SOC) as to the claims had not been issued, and as such they were remanded to the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in March 2013, however the Veteran's substantive appeal (VA Form 9) has not been received.  Therefore, these issues are not before the Board. 


FINDINGS OF FACT

1.  For the entire appeal period stemming from the October 19, 2007 claim, the Veteran's lumbosacral strain resulted in spasms in the low back and reduced range of motion that included forward thoracolumbar flexion to no less than 80 degrees, even in consideration of functional impairment resulting from pain or repetitive motion, but has not been productive of ankylosis of the entire thoracolumbar spine or entire spine, intervertebral disc syndrome with a period of incapacitation of four weeks or greater, or neurological impairment other than sciatica of the right lower extremity.

2.  For the entire appeal period stemming from the October 17, 2007 claim, the Veteran's lumbosacral strain is manifested by sciatica of the right lower extremity, resulting in no more than mild incomplete paralysis of the sciatic nerve.

3.  For the entire appeal period, the Veteran's service-connected right knee PFS is manifested by subjective complaints of pain, aching, grinding, crepitus, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation, ankyloses, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).

2.  The criteria for a rating in excess of 10 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for entitlement to a rating in excess of 10 percent for right knee PFS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.71a, Diagnostic Codes 5299, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2008 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  No further action is required with respect to the duty to notify.

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records as well as post-service VA treatment records have been obtained and considered.  In its November 2012 remand, the Board noted that the AOJ should make all reasonable attempts and take all apprioriate action to obtain all of the Veteran's treatment records not already of record.  The Board finds that VA has satisfied its duty to assist in this regard.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in December 2009 and April 2013 in order to assess the nature and severity of his back disability, to include his right lower extremity sciatica as well as his right knee PFS.  He has not alleged that such examinations are inadequate to adjudicate his claims.  The Board finds that these examinations are adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and full physical examinations, with diagnostic testing, addressing the relevant rating criteria.  The Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

As noted in the Introduction, in December 2011 and November 2012, the Board remanded this case for further development.  In this regard, the December 2011 remand instructed that the Veteran be scheduled for his requested hearing.  The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in March 2012.  In the November 2012 remand, the Board instructed that a new examination was needed to determine the current nature and severity of the Veteran's service-connected disabilities.  The Board also found that updated VA treatment records should be obtained.  As discussed above, the AOJ obtained updated VA treatment records.  The Veteran was afforded a VA examination in April 2013.  The Board finds that the AOJ has substantially complied with the December 2011 and November 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 
In March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included entitlement to increased ratings for lumbar strain, and for right knee disability to include PFS.  Information was solicited regarding the type and onset of the Veteran's symptoms, the nature of his current disorders, and his contentions regarding the increase in the severity of his symptoms.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording him the opportunity to identify any additional records, and obtaining an examination and opinion to determine the severity of the Veteran's lumbosacral strain and right knee PFS.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Ratings 

A.  Statutes and Regulations

The Veteran was granted service connection for lumbosacral strain evaluated at 10 percent disabling, and right knee PFS evaluated at 10 percent disabling in February 2004, effective August 30, 2003.  In an April 2008 rating decision, the Veteran's lumbosacral strain was increased from 10 percent disabling to 20 percent disabling effective October 26, 2007, and his right knee PFS was continued at 10 percent disabling.  The Veteran alleges that these service-connected disabilities warrant higher disability ratings, specifically he alleges that he has constant pain both in his back and his knee, and that he is only able to function because of pain medication.  See September 2009 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  After careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  The Veteran is currently rated at 20 percent for his lumbosacral strain, which is more than the minimum compensable rating, and the Veteran is currently rated at 10 percent, the minimum compensable rating for his knee.  38 C.F.R. § 4.59 is not applicable in this case. 

B.  Lumbosacral Strain and Sciatica 

VA treatment records dated January 2008 to January 2009 reflect the Veteran's reports of back pain.  The notes show chronic low back and neck pain for which the Veteran had a prescription for Vicodin.  The notes reflected that the Veteran had full range of motion in his back with negative straight leg raises, however pain was present.  See October 2008 VA treatment note.  The VA physicians noted no gait deviations in the Veteran and no significant degenerative changes.  See January 2008 VA treatment note.  The notes reflected that the Veteran stated that he awoke with pain and that it would gradually increase throughout the day, and that he would wake every two to three hours throughout the night because of the pain.  The Veteran stated that he did not let his pain limit his activities.  See January 2009 VA treatment note.  

In a January 2009 VA treatment note, the Veteran was noted to be a fit male who worked on a farm where he engaged in a lot of hauling, digging, lifting, gardening and tree trimming.  The Veteran's lumbar spine range of motion and muscle strength was tested, revealing that the Veteran's flexion to his knees increased the Veteran's pain.  The Veteran's lumbar strength was noted to be "5/5."  The Veteran was instructed on the use of the Transcutaneous Electrical Nerve Stimulators (TENS) unit and ways to reduce and manage pain as well as proper lifting mechanics. 

VA treatment records dated December 2009 to December 2012 reflected the Veterans continued reports of low back pain.  The Veteran's back was noted to be non-tender to touch and that his straight leg raises were negative and the strength of his bilateral lower extremities was good.  The Veteran's pain was noted to be a 9, but that the Veteran found the level to be acceptable.  See December 2009 VA treatment note. 

In the Veteran's March 2012 hearing testimony, the Veteran stated that he had not undergone any actual treatment for his back since 2009.  He testified that he took medications for his pain but that he had not been to see a doctor since his 2009 VA examination.  He testified that his daily pain level for his back was a six to eight out of ten but that he was sleeping in a friends garage on a pull-out sofa, which "anybody that slept on one for a while knows that your gonna have back pain when you wake up in the morning."  The Veteran stated that after he gets up and takes some medication, his pain is alleviated.  He testified that he worked doing "odd-jobs, landscaping and maintenance" or "refereeing high school sports."  He testified that his back condition had deteriorated in that he did not "feel physically capable and strong enough to continue with [his] activities."  The Veteran testified that he suffered from "screaming Charley horses" twice a week, which would wake him during the night.  He stated "I'm sleeping on an old fold-out couch so that might be contributing to part of that factor."  The Veteran testified that a doctor had never indicated to him that he had a degenerative process in his back.  He testified that he felt that his endurance had been considerably diminished.  He testified that while he could bend over fully from his waist it was with considerable pain which started about halfway down.  He indicated that he could bend from side to side without pain but that twisting was painful.

The Veteran testified during the March 2012 hearing that he often awoke with muscle spasms on either side with pain shooting down either side of his back and his right knee.  He indicated that he also suffered from occasional numbness in his right lower leg.  He testified that he did not suffer from an inability to control his bowel movements but that he had noticed that he would take longer to urinate.  He testified however that he was not sure if his urinary issues were related to his back condition.  

A January 2008 VA examination report noted the Veteran's reported persistent pain in his back.  The examiner noted that the Veteran reported pain at work and that the pain was consistent and persistent from day to day.  The Veteran had a history of lumbar strain and that he had pain on a daily basis in his lower back with radicular symptoms into the left hip.  The examiner noted that the Veteran reported that there was numbness from the knee to the toes intermittently, and muscle spasms in his back and that he experienced stiffness in the morning.  The examiner noted that the Veteran reported pain when getting out of bed and that the Veteran awoke during the night because of the pain.  The examiner reported that repetitive motion increased the pain and generally reduced the range of motion.  The Veteran had not been prescribed bedrest within the year preceding the examination and the Veteran reported that his activities of daily living were painful.  The examiner noted that the Veteran had to take breaks about once an hour while working.  The examiner determined that the Veteran's pain was consistent and persistent from day to day without flare-ups that resulted in additional motion loss, fatigue, or incoordination. 
The examiner reported after review of the Veteran's x-rays and a physical examination of the Veteran that the x-rays were normal and that the Veteran was a well-developed, well-nourished, alert and cooperative and in no acute distress.  The examiner's examination of the Veteran's spine showed increased doral kyphosis and flattening of the usual lordotic curve.  There was moderate lower lumbar tenderness to percussion.  There was no frank spasm at the time of exam.  There was pain on movement and increased pain on repetitive movement without additional motion loss.  The Veteran had an active and passive range of motion of zero to 60 degrees of forward flexion, five degrees hyperextension, lateral bending 15 degrees, and rotation 20 degrees in both directions.  Deep tendon reflexes were equal at the knees and the ankles.  Motor testing showed the quad and anterior tib group to be 5/5.  Sensation was intact throughout.  Straight leg raises were negative.  

An April 2013 VA examination report diagnosed the Veteran with chronic thoracolumbar spine strain with right lower extremity sciatica.  The examiner reported that the Veteran complained of pain levels of 5-6/10 on a day to day basis if he was not working.  The examiner reported that the Veteran stated that when he worked he would do landscaping or outside work and the pain would flare up to 6-10/10.  The Veteran reported that the pain would be a 10 by the end of a work day.  The examiner reported that the Veteran's pain was along the center of his low back and went down to the right and left side, as well as radiated to the right lateral hip.  The Veteran had intermittent numbness and tingling in the right leg across the posterior thigh and toes a couple of days a week.  The examiner reported that this numbness and tingling was normally in the morning and would last 10-15 minutes and then dissipate.  The examiner noted that the Veteran had no total incapacitating days within the year preceding the examination.  The examiner reported that the Veteran had not had any new treatments for his back, and had been unable to attend physical therapy as he was homeless and had no transportation.  The examiner reported that the Veteran stated that he did not use a cane or crutch for walking, but that he took hydrocodone for the pain.  The examiner reported that the Veteran stated that he had worked full time until January 2013 doing appliance repair, however he stopped because he "could not do the manual lifting required for this job."  The Veteran also reported that he "use to referee high school sports but does not have the mobility to do [that] anymore."  The Veteran reported that he suffered flare-ups while working and that he was limited to three to four hours of landscaping work, per day.   

The April 2013 examiner performed several tests on the Veteran and determined that the Veteran's conditions made it difficult for the Veteran to continue doing manual labor; however that he should be able to tolerate work that does not involve manual labor and allows him to sit and stand as tolerated.  The examiner also determined after examination of the Veteran's X-rays from 2009 and 2013, that there were no significant degenerative changes.  The examiner found that the Veteran's forward flexion ended at 80 degrees and that objective evidence of painful motion began at 45 degrees.  The examiner found that the Veteran's extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation ended at 30 degrees or greater.  The examiner found that objective evidence of painful motion began at 30 degrees or greater for the Veteran's extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner found that the Veteran was able to perform repetitive-use testing with three repetitions and that the Veteran's post-test forward flexion was 80 degrees, and that his post-test right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation ended at 30 degrees or greater.  The examiner found that the Veteran did not have additional limitation in his range of motion of his thoracolumbar spine following repetitive-use testing, but that he did have functional loss or impairment due to excess fatigability and pain on movement.  The examiner found that the Veteran did have localized tenderness or pain to palpation in his lumbar para-spinal muscles, but that while guarding and/or muscle spasms were present they did not result in abnormal gait or spinal contour.  The examiner found the Veteran's muscle strength to be normal for his hip flexion, knee extensions, ankle plantar flexion, ankle sorsiflexion, and great toe extensions.  The examiner found that the Veteran did not have muscle atrophy.  The examiner found the Veteran's deep tendon reflexes and sensation to light touch results to be normal.  The examiner reported that the Veteran's straight leg tests were negative. 

The April 2013 VA examiner found that the Veteran had radicular pain and other symptoms due to radiculopathy; he did not have constant pain in his bilateral lower extremities.  The Veteran reported intermittent mild pain, usually dull, in his right lower extremity, but not his left lower extremity.  He reported mild parethesias and/or dysesthesias of the right lower extremity but not the left lower extremity and also reported mild numbness in his right lower extremity but not his left lower extremity.  The examiner found no other signs or symptoms of radiculopathy, and determined that the Veteran's sciatic nerve on the right side was involved in the Veteran's radiculopathy but that it was mild in severity.  The examiner determined that the Veteran had no other neurological abnormalities or findings related to his back condition.  The examiner also determined that the Veteran did not have intervertebral disc syndrome (IVDS), and noted that the Veteran did not use any assistive devices as a normal or other mode of locomotion.  He found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, and the Veteran had no scars related to his back condition; his gait was normal. 

In a September 2013 addendum opinion by the April 2013 VA examiner, he opined that the Veteran's back pain would likely increase during flare ups and would limit the Veteran's forward flexion to 45 degrees without significant change in the rest of his motion. 

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes (DC) 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Note (1) of the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankyloses of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when the disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71, DC 5243.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R.          § 4.124a, Diagnostic Code 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

The Board finds that, when applying the General Rating Formula to the Veteran's lumbosacral strain, the evidence does not warrant a rating in excess of 20 percent.  There have been no objective findings of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The April 2013 VA examination revealed the Veteran's forward flexion ended at 80 degrees and objective evidence of painful motion began at 45 degrees at worst.  In January 2008, the combined range of motion of the Veteran's thoracolumbar spine equaled 135 degrees.  (This number the sum of ranges of motion for each component of spinal motion.)  In September 2013, the combined range of motion of the Veteran's thoracolumbar spine equaled 195 degrees.  This mode of calculation does not provide evidence for an increased rating under the General Rating Formula for Diseases and Injuries of the Spine.  

The Veteran has reported chronic low back pain, and, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, and Deluca.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 20 percent.  In the range of motion testing of record in September 2013, pain was elicited at 45 degrees of forward flexion, but forward flexion continued to 80 degrees.  The examiner further noted that the Veteran could do repetitive motion testing, which resulted in the same degrees of movement.  In the September 2013 addendum opinion, the examiner noted that flare ups would limit the Veteran's forward flexion to 45 degrees without significant change in the rest of his motion.  There is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  See Mitchell, supra.  While the examiner found that the Veteran had impairment due to excess fatigability and pain on movement, they were not to such a degree as to limit the Veteran's range of motion to warrant a higher rating.  A rating in excess of 20 percent is not warranted based on limitation of motion.  

Consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for IVDS.  The evidence of record shows the Veteran has never been prescribed bed rest.  There is no evidence showing that the Veteran was ever prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for IVDS.  In this regard, VA examinations and treatment records are silent with respect to any findings of physician prescribed bed rest during this period.  

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that, with the exception of sciatica of the right lower extremity discussed below, there has been no objective finding of neurological abnormalities associated with the Veteran's lumbosacral strain to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction, as the Veteran has expressly denied such problems during his VA examination.  The most recent April 2013 VA examination found no associated neurological abnormalities, except for right leg sciatica (which is rated separately and addressed below).  An additional separate compensable rating is not warranted for any other neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.  

With respect to the Veteran's sciatica of the right lower extremity, a 10 percent rating was assigned under Diagnostic Code 8520 effective April 19, 2013, the date of the VA examination which showed the radiculopathy was related to the Veteran's service-connected lumbosacral strain.  Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that the Veteran is entitled to the 10 percent disability rating for his right lower extremity sciatica effective April 19, 2013, as assigned by the AOJ.  VA treatment records and the January 2008 VA examination do not reflect treatment or diagnosis of this condition prior to the April 2013 examination.  

The Board finds that as of April 19, 2013, the Veteran has reported right leg pain and numbness.  There are no objective findings of loss of muscle mass, atrophy, or reduced function involved.  The Veteran reported that the pain in his right leg was mild, dull and intermittent.  The April 2013 VA examiner described mild radiculopathy of the right leg with mild pain, mild paresthesias and dysesthesias, and mild numbness.  The April 2013VA examiner determined that the Veteran's sensation to light touch testing was normal.  The symptoms associated with the Veteran's right lower extremity radiculopathy have consistently been described as mild.  The Board thus finds the description of the Veteran's radicular symptoms to be probative.  There have been no objective findings of loss of muscle mass, atrophy, or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  As only sensory impairment was noted on the neurological examination, and all impairments described as mild, the Board finds that a rating in excess of 10 percent is not warranted.  

The Veteran has no surgical scars associated with his back condition.  The January 2008 and April 2013 VA examiners noted that the Veteran had no scars related to his lumbar spine disability.  As the Veteran has no surgical scars, a separate compensable rating for low back scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. 

The Board finds that a higher rating is not assignable under any other potentially applicable rating criteria.  While the Veteran's September 2008 NOD argues that he suffered from an abnormal curvature of the spine, there is no documentation of such disorder or diagnosis in the clinical record other than in the January 2008 VA examination where the examiner noted an "increased dorsal kyphosis and flattening of the usual lordotic curve."  This condition is contemplated in the Veterans current 20 percent rating.  The Veteran has not alleged ankylosis nor is there any evidence of ankylosis anywhere in the record.  

C.  Right Knee 

VA treatment records dated January 2008 to January 2009 reflect the Veteran's reports of knee pain.  The VA physicians noted no gait deviations in the Veteran and no significant degenerative changes.  See January 2008 VA treatment note.  The notes reflect that the Veteran claimed he awoke with pain that would gradually increase throughout the day, and that he would wake every two to three hours throughout the night because of the pain.  The Veteran stated that he did not let his pain limit his activities.  See January 2009 VA treatment note.  

In a January 2009 VA treatment note, the Veteran was noted to be a fit male who worked on a farm where he engaged in a lot of hauling, digging, lifting, gardening and tree trimming.  

VA treatment records dated December 2009 to December 2012 reflect the Veterans continued reports of knee pain.  The notes reflect mild swelling of the Veteran's right knee and that the Veteran's pain in his right knee was greater than that in his left knee.  The notes show that the Veteran underwent X-rays which were clear and negative for degeneration.  The Veteran's pain was noted to be a 9, but that the Veteran found the level to be acceptable.  See December 2009 VA treatment note. 

The Veteran testified that his knee condition resulted in constant pain, but that he had never experienced any problems with his knee locking.  He testified that his knee had never really given out, but that he often heard crackling and popping.  The Veteran testified that he did not wear any assistive devices on either his knee or back.  He testified that he had noticed a decrease in his range of motion of this knee, but not a lateral instability.  He indicated that he had never undergone any knee surgeries and that surgery had never been recommended to him.  He indicated that he had not experienced any severe swelling. 

A January 2008 VA examination report noted the Veteran's reported persistent pain in his knee.  The examiner noted the Veteran's reports of intermittent swelling and morning stiffness of his knee.  Crepitation was present, and the Veteran's range of motion was reduced.  The examiner noted that the Veteran did not experience locking or collapsing, and that the Veteran did not use a brace, cane, or crutch.  The Veteran did not take any medications and that the Veterans daily activities were not affected by his knee.  The examiner noted that the Veteran reported pain at work and that the pain was consistent and persistent from day to day.  The examiner reported that repetitive motion increased the pain and generally reduced the range of motion and that the Veteran had to take breaks about once an hour while working.  The examiner determined that the Veteran's pain was consistent and persistent from day to day without flare-ups that resulted in additional motion loss, fatigue, or incoordination. 

Following a review of the Veteran's x-rays and a physical examination of the Veteran, the examiner determined that the x-rays were normal and that the Veteran was a well-developed, well-nourished, alert and cooperative and in no acute distress.  Examination of the right knee showed mild patellofemoral tenderness, one plus crepitation on movement.  There was no increased pain on repetitive movement. There was no effusion.  The Veteran had active and passive motion of zero to 125 degrees of flexion.  There was no lateral collateral, medial collateral, or cruciate ligament laxity identified.  McMurray maneuver was negative. 

The April 2013 VA examination report confirmed the Veteran's diagnosis of patellofemoral syndrome.  The examiner reported the Veteran's complaints of daily pain of 5-6/10 with flare ups of 8-9/10 after working.  Veteran stated that after a flare up "I have to stop working and take a Vicodin, and ret for 30-60 minutes and keep the leg up."  The  Veteran stated that the pain was never incapacitating, but it just affected mobility.  The pain was described as across the anterior knee and worsened with movement up and down stairs, and that the knee did not really swell a lot "but may get a little 'puffy' after a hard work day."  The examiner reported that the Veteran's knee does not lock up and that there is no true instability, but that "it will occasionally give way."  

The April 2013 examiner performed several tests on the Veteran and after examination of the Veteran as well as of his X-rays from 2009 and 2013, determined that there was no significant degenerative changes, and that there was no evidence of instability of the right knee and that any giving way is to due to pain and not ligament instability.  The examiner found after the Veteran's initial range of motion tests that the Veteran's right knee flexion ended at 140 degrees or greater, and that objective evidence of painful motion began at 90 degrees.  He found that there was no limitation of extension and that there was no objective evidence of painful motion.  The examiner determined that the Veteran was able to perform repetitive-use testing and that the Veteran's right knee post-test flexion ended at 140 degrees or greater, and that there was no post-test limitation of extension.  The examiner found that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.  The Veteran did have functional loss or functional impairment of the knee and lower leg due to pain on movement of the right knee and lower leg.  The examiner found that the Veteran did have tenderness or pain to palpitation for joint line or soft tissues of the right knee.  The examiner found the Veteran's right knee flexion and extension muscle strength to be normal.  The examiner found the Veteran's right anterior instability test (Lachman test), right posterior instability test (posterior drawer test), and right medial-lateral instability test to all be normal.  The examiner found no evidence or history of recurrent patellar subluxation or dislocation or any evidence or history of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any tibial or fibular impairment.  The examiner noted that the Veteran has had no meniscal condition or surgical procedures for a meniscal condition, and that the Veteran has not had total knee replacement surgery.  The examiner found that the Veteran had no scars related to his right knee patellofemoral syndrome.  The examiner found that the Veteran did not use any assistive devices as a normal or other mode of locomotion and that there was not functional impairment of an extremity, due to the Veteran's knee condition, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. 

In a September 2013 addendum opinion by the April 2013 VA examiner, the examiner opined that the Veteran's knee pain would likely increase during flare-ups and would limit the Veteran's knee flexion to 90 degrees but would not change his extension. 

For the entirety of the applicable appeal period, the Veteran's right knee disability has been assigned a 10 percent rating under Diagnostic Code 5014-5261.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that osteomalacia of the Veteran's right knee under Diagnostic Code 5014 is the service-connected disorder and limitation of leg extension under Diagnostic Code 5261 is a residual condition.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Osteomalacia (DC 5014) and tenosynovitis (DC 5024) are rated as degenerative arthritis.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Throughout the appeal period, pain and painful motion of the right knee has been well documented.  Arthritis has not been diagnosed, and no degenerative changes in the right knee have been observed.  The currently assigned 10 percent rating has been awarded in recognition of limited/painful motion of a major joint.  There is no basis for the assignment of a separate evaluation for arthritis, as it has not was not shown by the most recent x-ray films, and such would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  As there is no x-ray evidence of involvement of two or more major joints in connection with the knee, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board observes that range of motion testing conducted has consistently revealed full extension of zero degrees and flexion to 90 degrees at worst.  Range of motion findings made throughout the appeal period have not met the criteria for a noncompensable (i.e., zero percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that his right knee flexion is limited to 30 degrees.  In the April 2013 VA examiner's September 2013 addendum opinion, the examiner stated that during flare-ups, the Veteran's knee pain would likely increase and limit his flexion to 90 degrees, but would not change his extension.  A disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of painful motion, and functional loss due to pain, without compensable level of limitation of flexion or extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 204-08. 

Even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted for the right knee disability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  VA examinations have all shown that pain primarily presents at the end ranges on flexion, at worst noted at 90 degrees.  See April 2013 and September 2013 VA examination report and addendum opinion.  The 2013 VA examination found that range of motion remained the same on repetitive testing and was not impaired to a compensable level. 

The Board notes that while the 2013 VA examination report indicated that the Veteran did have pain on movement, the examiner also noted that following repetitive motion/use testing, the Veteran had no additional limitation of motion of the right knee or leg.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent rating contemplates the effects of the Veteran's manifestations of pain and fatigue on activity and motion.  An increased rating for the right knee based upon pain, limited motion, and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59; DeLuca, supra.  In summary, the Veteran is already receiving the appropriate level of compensation for the extent of his limited motion, pain, functional impairment based on the schedular criteria, applicable regulations, and other DeLuca and Mitchell factors.  The Veteran is not entitled to higher or separate ratings based on limitation of flexion and/or extension for the right knee.

The Board has also considered whether the Veteran is entitled to separate ratings for recurrent subluxation or lateral instability under Diagnostic Code 5257.  While he has indicated that he experiences occasional knee instability, and giving way, the objective evidence fails to demonstrate recurrent subluxation or lateral instability.  On examination in January 2008, there was no evidence of instability, the McMurray test was negative, and X-rays were negative for dislocations.  In April 2013, at which time the Veteran had testified to a giving way of the right knee at his March 2012 hearing, the knee stability was assessed, anterior and posterior drawer testing and Lachman's testing were negative on examination.  When patellar subluxation was assessed, normal anterior cruciate and posterior cruciate ligaments were revealed.  Upon examination in April 2013, the Veteran's anterior, posterior, medial-lateral instability testing of the knees was entirely normal.  There was no evidence or history of recurrent subluxation or dislocation. 

The Board has weighed the probative value of the Veteran's subjective statements regarding instability and subluxation with the objective medical findings and has determined that such objective findings outweigh his subjective reports.  While the Veteran is competent, and the Board finds his reports credible, to describe his knee symptomatology, to include feelings of instability and giving way, he is not competent, as a lay person, to attribute such symptomatology to instability or subluxation of the joint.  Such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The question of the presence of instability or subluxation in the right knee may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The April 2013 VA examiner noted that the giving way that the Veteran experienced was in all likelihood due to pain and not due to ligament instability.  The assignment of higher or separate ratings for recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted.

The Board notes that the Veteran has no history of meniscal conditions or episodes of dislocation.  While the Veteran has reported minor intermittent swelling after vigorous activity, he has repeatedly denied any episodes of locking.  The April 2013 VA examiner reported that the Veteran had no history of meniscal conditions, or semilunar cartilage conditions.  Absent evidence of dislocation of the semilunar cartilage, the Board finds that higher or separate ratings under Diagnostic Code 5258 is not warranted.

The Board further notes that the Veteran has never undergone surgery for his knee.  The April 2013 VA examiner reported that the Veteran had no history of surgical procedures for a meniscal condition.  Higher or separate ratings under Diagnostic Code 5259 is not warranted.

As the evidence of record fails to demonstrate ankyloses, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Board notes that there is no indication in the clinical records or in the VA examinations of any scarring of the knees.  The Board has considered whether a separate rating is warranted for scarring.  The Veteran has no history of surgical procedures on his knees and no scars were present at any examination.  The evidence fails to demonstrate that separate compensable ratings under Diagnostic Codes 7800-7805 referable to the evaluation of scars, is warranted.

D.  Other Considerations 

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  The lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected lumbosacral strain, sciatica, and right knee PFS.  See, Hart, supra.  The Board finds that his symptomatology has been stable in each disability throughout the appeal period; therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral strain and right lower extremity sciatica, and right knee PFS with the established criteria for each found in the rating schedule and finds the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described back and knee symptomatology to include pain, limitation of motion, right leg numbness, and difficulty walking or standing and provide for ratings higher than that assigned based on more significant functional impairment.  The separate 10 percent rating contemplates the impairment associated with the sciatic nerve.  There is no indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  The threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected lumbosacral strain, sciatica, or right knee disabilities.  The Veteran is employed as a landscaper and reported to the April 2013 VA examiner that he had worked full time until January 2013 doing appliance repair.  There is otherwise no indication that the Veteran has been unable to maintain employment due to his disabilities.  The Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claims for ratings in excess of 20 percent for lumbosacral strain, 10 percent for sciatica of the right lower extremity, and 10 percent for right knee PFS.  The benefit of the doubt doctrine is not applicable in the instant appeals and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.





















(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for a lumbosacral strain is denied. 

A rating excess of 10 percent for sciatica of the right lower extremity is denied.

A rating in excess of 10 percent for a right knee PFS is denied.


___________________________________________

MARJORIE E. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


